Citation Nr: 1023891	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  06-22 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a left eye 
disorder.

4.  Entitlement to service connection for a right eye 
disorder.

5.  Entitlement to service connection for acne of the face.

6.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 
1983.  Further, the record reflects he had additional service 
in the Reserves.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which, among other things, denied the current 
appellate claims.

The Veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in March 2010.  A transcript 
of this hearing has been associated with the Veteran's VA 
claims folder.

With the exception of the acne claim, as detailed in the 
REMAND portion of the decision below the Board finds that 
further development is required for the appellate claims.  
Accordingly, these claims are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

As an additional matter, the Board notes that the Veteran 
also initiated an appeal to a September 2009 rating decision 
which found that new and material evidence had not been 
received to reopen claims of service connection for residuals 
of burn to the right wrist, hand and forearm, as well as for 
a head injury.  However, the documents assembled for the 
Board's review do not reflect the Veteran has, as yet, 
perfected his appeal to these issues by filing a Substantive 
Appeal after a Statement of the Case (SOC) was promulgated in 
April 2010.  Therefore, the Board does not have jurisdiction 
over these issues.  See 38 C.F.R. §§ 20.200, 20.302 (2009).


FINDINGS OF FACT

1.  All reasonable notification and development necessary for 
the equitable disposition of the Veteran's acne claim have 
been completed.

2.  The competent medical evidence does not reflect the 
Veteran currently has chronic acne.


CONCLUSION OF LAW

Service connection is not warranted for acne of the face.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matters

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the Veteran was 
sent pre-adjudication notice via a letter dated in December 
2004, which is clearly prior to the June 2005 rating decision 
that is the subject of this appeal.  He was also sent 
additional notification via a March 2008 followed by 
readjudication of the appeal by a September 2009 Supplemental 
SOC (SSOC) which "cures" the timing problem associated with 
inadequate notice or the lack of notice prior to the initial 
adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) 
(Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the 
Veteran of what was necessary to substantiate his current 
appellate claim, what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and the need for the Veteran to advise VA of or to submit any 
evidence in his possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, 
supra.  Moreover, the March 2008 letter included information 
regarding disability rating(s) and effective date(s) as 
mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his claims and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the Board finds that the duty to assist a 
claimant in the development of his or her case has been 
satisfied regarding the acne claim.  The Veteran's service 
treatment records are on file, as are various post-service 
medical records.  Further, the Veteran has had the 
opportunity to present evidence and argument in support of 
his claims, to include at his March 2010 Board hearing.  
Nothing indicates he has identified the existence of any 
relevant evidence regarding the acne claim that has not been 
obtained or requested.  The Board acknowledges that he 
indicated he was receiving disability benefits from the 
Social Security Administration (SSA) at his hearing, and it 
does not appear that these records have been associated with 
the claims folder.  However, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) recently 
held that "not all medical records or all SSA disability 
records must be sought-only those that are relevant to the 
[V]eteran's claim.  To conclude that all medical records or 
all SSA disability records are relevant would render the word 
'relevant' superfluous in the statute [governing VA's duty to 
assist]."  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 
2010).  The Federal Circuit further held that "relevant 
records for the purpose of § 5103A are those records that 
relate to the injury for which the claimant is seeking 
benefits and have a reasonable possibility of helping to 
substantiate the [V]eteran's claim."  Id.  At the hearing it 
was indicated that his SSA benefits were due solely to his 
bilateral knee disorders, and there was no indication it was 
due to his purported acne.

The Board also observes that no VA examination was accorded 
to the Veteran regarding his acne claim.  Pursuant to VA's 
duty to assist, VA will provide a medical examination or 
obtain a medical opinion based upon a review of the evidence 
of record if VA determines it is necessary to decide the 
claim.  38 C.F.R. 
§ 3.159(c)(4)(i).  A medical examination or medical opinion 
may be deemed necessary where the record contains competent 
medical evidence of a current diagnosed disability, 
establishes that the Veteran suffered an event, injury or 
disease in service, and indicates that the claimed disability 
may be associated with the established event, injury or 
disease in service.  See Id; McLendon v. Nicholson, 20 Vet 
App. 79, 83 (2006).  Here, as detailed below, a thorough 
review of the evidence of record does not reflect the Veteran 
currently has a competent medical diagnosis of acne of the 
face.  Therefore, the requirements for an examination are not 
met in this case.  See also Waters v. Shinseki, No. 2009-7071 
(Fed. Cir. Apr. 6, 2010)

In view of the foregoing, the Board finds that the duty to 
assist the Veteran has been satisfied in regard to his acne 
claim.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  


Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Active service includes any period of active duty for 
training (ACDUTRA) during which the individual was disabled 
from a disease or an injury incurred in the line of duty, or 
a period of inactive duty training during which the veteran 
was disabled from an injury incurred in the line of duty or 
from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident occurring during such training.  38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA 
includes full-time duty in the Armed Forces performed by the 
Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 
C.F.R. § 3.6(c).  Inactive duty training includes duty, other 
than full-time duty, prescribed for the Reserves.  38 
U.S.C.A. § 101(23)(A). Reserves includes the National Guard.  
38 U.S.C.A. § 101(26), (27).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
evidence to the effect that the claim is plausible.  Lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).

In this case, a thorough review of the competent medical 
evidence on file does not show the Veteran has been diagnosed 
with chronic acne at any time during the pendency of this 
case.  Rather, the evidence reflects the Veteran's skin was 
evaluated on multiple occasions on an outpatient basis, but 
there were no findings indicative of the claimed disability.  
Further, these records show no complaints from the Veteran 
indicative of such a disability.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, in the absence of proof of present disability 
there can be no valid claim.  

The Board acknowledges the Court held in McClain v. 
Nicholson, 21 Vet. App. 319 (2007), that the requirement of a 
current disability is satisfied when the claimant had a 
disability at the time a claim for VA disability compensation 
was filed, or during the pendency of that claim, and that a 
claimant may be granted service connection even though the 
disability resolves prior to the Secretary's adjudication of 
the claim.  However, in this case, there is no indication in 
any of the post-service medical records that the Veteran has 
actually been diagnosed with acne of the face at any time 
during the pendency of this case.

For these reasons, the Board has concludes that the 
preponderance of the evidence is against the Veteran's claim 
of service connection for acne of the face.  As the 
preponderance of the evidence is against these claims, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert, supra; see also Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, 
the benefits sought on appeal with respect to this claim must 
be denied.


ORDER

Entitlement to service connection for acne of the face is 
denied.


REMAND

Initially, the Board notes that, unlike the acne claim, the 
Veteran does have competent medical diagnoses showing 
bilateral knee disorders, bilateral eye disorders, and PTSD.  
For example, the post-service medical evidence includes 
findings of osteoarthritis of both knees, while other records 
show the eyes have astigmatism and presbyopia as well as 
cataracts.  He has also been diagnosed with PTSD at an August 
2009 VA examination, as well as other acquired psychiatric 
disorders in the treatment records on file.

The record also notes in-service treatment for the knees and 
eyes.  For example, records dated in March 1981, September 
1981, and April 1983 all show treatment for right knee 
problems.  In addition, records from October 1981 reflect he 
sought treatment after being struck in the eye with a "Coke 
can" and was assessed with corneal abrasion.  He has also 
indicated continuity of symptomatology with respect to these 
disabilities.

Despite the foregoing, no VA medical examination(s) has been 
accorded to the Veteran to address whether any of these 
current disabilities are causally related to service.  
Therefore, the Board finds that a remand is required to 
address this matter.  See McLendon, supra; see also Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical 
evidence of record is insufficient, in the opinion of the 
Board, or of doubtful weight or credibility, the Board must 
supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions.).  
Moreover, the Board notes that, as a general rule, vision 
loss - a refractive error of the eye - is one of the specific 
conditions that VA does not grant service connection for, as 
it is not considered a disability for VA purposes.  See 38 
C.F.R. §§ 3.303(c), 4.9.  Such a condition is part of a life-
long defect, and is normally a static condition which is 
incapable of improvement or deterioration.  See VAOGCPREC 67-
90 (1990).  However, in this case it is not clear from the 
evidence of record whether the Veteran's current eye problems 
are congenital or acquired conditions.  As such, it further 
supports a remand for an examination in this case.

Regarding the PTSD claim, the Board notes that, in addition 
to the general rules of service connection noted above, 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 
Vet. App. 128 (1997).  Further, in Zarycki v. Brown, 6 Vet. 
App. 91 (1993), the Court held that the presence of a 
recognizable stressor is the essential prerequisite to 
support the diagnosis of PTSD.

In this case, the Veteran was accorded a VA arranged 
examination in August 2009 regarding the PTSD claim, which 
diagnosed PTSD and attributed the disability to his purported 
stressors.  However, only one of the Veteran's stressors has 
been confirmed in this case - that he was assaulted during 
service.  The VA examiner indicated that the diagnosis was 
due to all of the purported stressors, and appeared to 
emphasize the unconfirmed stressors in this opinion.  
Nevertheless, no clarification was obtained from the examiner 
as to whether the Veteran's PTSD can be etiologically linked 
to the one confirmed stressor.  Therefore, the Board finds 
that a remand is also required in order to obtain such 
clarification from the August 2009 VA examiner.  See Colvin, 
supra.  If the examiner who conducted that examination is 
unavailable, then a new examination should be accorded to the 
Veteran in order to obtain the requested clarification.

Since the Board has determined that new examinations are 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

The Board also reiterates that the Veteran indicated at his 
March 2010 hearing that he was in receipt of disability 
benefits from the SSA due to his knees, and that no such 
records appear to be on file.  As such, a remand is also 
required to obtain these records which he has indicated are 
potentially relevant to his knee claims.  See Golz, supra; 
see also Hayes v. Brown, 9 Vet. App. 67 (1996); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Masors v. Derwinski, 2 
Vet. App. 181 (1992); Collier v. Derwinski, 1 Vet. App. 413 
(1991);

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names 
and addresses of all medical care 
providers who have treated the Veteran 
for his knees, eyes, and PTSD since 
September 2009.  After securing any 
necessary release, the AMC/RO should 
obtain those records not on file.

2.  The AMC/RO should obtain from the 
Social Security Administration the 
records pertinent to the Veteran's claim 
for Social Security disability benefits 
as well as the medical records relied 
upon concerning that claim.

3.  After obtaining any additional 
records to the extent possible, the 
Veteran should be afforded an 
examination(s) to address the current 
nature and etiology of his bilateral knee 
and eye disorders.  The claims folder 
should be made available to the 
examiner(s) for review before the 
examination(s); the examiner(s) must 
indicate that the claims folder was 
reviewed.

Following evaluation of the Veteran's 
eyes, the examiner must indicate whether 
the current impairment is a congenital or 
acquired condition(s).  If so, the 
examiner must discuss whether such 
condition was subjected to a superimposed 
injury or disease during service, as well 
as whether such condition was otherwise 
aggravated in service.

In addition, for any chronic disabilities 
of the knees and/or eyes found to exist 
on these examination(s), the examiner(s) 
must express an opinion as to whether it 
is at least as likely as not (50 percent 
or greater likelihood) that any such 
disabilities were incurred in or 
otherwise the result of the Veteran's 
active service.

A complete rationale for any opinion 
expressed should be provided.

4.  The Veteran's claims folder should 
also be returned the examiner who 
conducted the August 2009 VA arranged 
examination for clarification of the 
opinion(s) expressed on that examination.  
Specifically, the examiner must express 
an opinion as to whether it is at least 
as likely as not that the Veteran's PTSD 
is due solely to the confirmed stressor 
of being assaulted during service.

If the examiner who conducted the August 
2009 VA examination is unavailable, then 
the Veteran should be accorded a new 
examination which provides the requested 
opinion.  

A complete rationale for any opinion 
expressed should be provided.

5.  Thereafter, the AMC/RO should review 
the claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the AMC/RO 
should review the examination reports to 
ensure that they are responsive to and in 
compliance with the directives of this 
remand and if not, the AMC/RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran and his representative 
should be furnished a SSOC, which addresses all of the 
evidence obtained after the issuance of the last SSOC, and 
provides an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


